DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/29/2020 has been entered.
AIA  Status of the Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 10/02/2020, have been fully considered.  
Applicant first notes that claim 1, as amended, recites:
“An antiseptic composition for disinfecting tissues, wherein the antiseptic composition is prepared by combining a sodium chlorite stock solution with an activating buffer prepared from components consisting essentially of sodium phosphate monobasic monohydrate, sodium hydroxide and citric acid” 
As such, Applicant argues that “the claimed antiseptic composition includes only those components that are present upon combination of the sodium chlorite stock solution and an activating buffer that consists essentially of sodium phosphate monobasic monohydrate, sodium hydroxide and citric acid.  Importantly, the claimed compositions exclude vitamin-based components” (Applicant Arguments, Page 6).
The argument is not found persuasive.  At the outset, as amended, claim 1 does not limit the compositions to those including “only those components that are present upon combination of the sodium chlorite stock solution and [the] activating buffer” as Applicant argues.  Rather, as drafted, only the activating buffer is limited.  Yet, the composition may still contain other ingredients.  Indeed, dependent claim 5 (currently withdrawn albeit not cancelled by Applicant) is drawn to the amended composition “further comprising a surfactant”.
Moreover, as discussed by MPEP 2111.03, the transitional phrase “consisting essentially of” limits the scope of a claim to the specified materials or steps “and those that do not materially affect the basic and novel characteristic(s)” of the claimed invention.  In re Herz, 537 F2.d 549 (CCPA 1976).  Absent a clear indication of what the basic and novel characteristics actually are, “consisting essentially of” will be construed as equivalent to “comprising”.  See PPG Industries v. Guardian Industries, 156 F.3d 1351 (Fed. Cir. 1998).  Since Applicant has not clearly indicated what the basic and novel characteristics of the composition actually are, the settled meaning of the term “consisting essentially of” as defined above in MPEP 2111.03 is applied.  Accordingly, the composition of claim 1 (as well as new claim 23) is construed as “comprising” any other materials that do not materially affect the basic and novel characteristics of the claimed invention; in other words, comprising any other ingredients that do not materially affect the composition from being usable as an antiseptic composition such as an eye wash.  In the instant case, there is nothing to indicate to a person of ordinary skill in the art that the other ingredients (such as vitamin-based components) in the compositions of Huth et al would materially affect the compositions from being usable as an effective an antiseptic eye wash.  As stated by MPEP 2113.03: 

    PNG
    media_image1.png
    213
    420
    media_image1.png
    Greyscale
.
In the instant case, Applicant has not introduced any evidence to indicate that the introduction of the additional components taught by Huth et al would materially change the characteristics of the Applicant's invention.  
As such, the rejection of claims (now applicable to new claim 23) is MAINTAINED.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 7,9 and 18-23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Huth et al (US 7,923,469; of record).
As amended, instant claim 1 is drawn to an antiseptic composition (more specifically, an eye wash (claim 9)) for disinfecting tissues, wherein the composition is prepared by combining a sodium chlorite (aka stabilized chlorine dioxide, PURITE®) stock solution with an activating buffer prepared from components consisting essentially of sodium phosphate monobasic monohydrate (in an amount of 0.15% to 0.83% w/v (claim 18)), citric acid (in an amount of 0.17% w/v to 0.35% (claim 19)) and sodium hydroxide.
As discussed above, the recitation of “consisting essentially of” in claim 1 is construed as “comprising”.  
Huth et al teach a buffered “artificial tear and eyewash solution” comprising PURITE®, (Column 21, Lines 15-35, Example 4), wherein the composition is an aqueous solution.
However, the composition of Example 4 taught by Huth et al comprises boric acid (0.60 % w/v), sodium borate decahydrate (0.035% w/v), sodium hydroxide and hydrochloric acid as what would reasonably be considered buffers (see Column 13, Lines 11-38).
Yet, as further taught by Huth et al, in addition to “boric acid… [and] sodium borate decahydrate” which are present in Example 4, “[a] variety of conventional buffers may be employed, such as phosphate… citrate” and so on (Column 13, Lines 11-14) wherein, for example, “[p]hosphate buffers include… MH2PO-4-
As such, it would have been prima facie obvious to utilize sodium phosphate monobasic monohydrate and citrate (in the claimed amounts) as buffers in place of boric acid and sodium borate decahydrate in Example 4 of Huth et al.  The simple substitution of known conventional buffers taught as usable in the composition for other conventional buffers taught as usable in the composition is prima facie obvious.
For all the foregoing reasons, instant claims 1, 9 and 18-19 are rejected as prima facie obvious.  
Instant claim 2 is drawn to the composition of claim 1, wherein the sodium chlorite is in an amount of about 800 ppm to about 8000 ppm.
Although the amount of PURITE® in Example 4 is 0.0050 (i.e., 50 ppm), as further taught by Huth et al, “[p]reservative concentrations [wherein “[v]ery useful examples of preservative components… include… stabilized chlorine dioxide” (Column 12, Lines 20-24)] often are in the range of… about 0.1% (w/v) of the composition” (Column 12, Lines 17-19) which equates to about 1000 ppm.
Accordingly, instant claim 2 is rejected as prima facie obvious.  As discussed by MPEP 2144.05, “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists” (citing In re Wertheim, 541 F.2d 257 (CCPA 1976); In re Woodruff, 919 F.2d 1575 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465 (Fed. Cir. 1997)).  
Instant claims 3-4 are drawn to the composition of claim 1 wherein the pH of the activating buffer is up to about 7.6 (claim 4) and, more specifically, less than or equal to 5 (claim 3
As further taught by Huth et al, “[t]he compositions of the present invention may include a buffer” wherein “[t]he buffer is selected to provide a pH” wherein a “pH range from about 5.0 to about 8.5” is acceptable (Column 13, Lines 11-38).
Based on the foregoing, it would have been obvious to include a specified amount of an activating buffer having a pH as instantly claimed to provide a composition having a pH in the range of about 5.0 to about 8.5.
Accordingly, instant claims 3-4 are also rejected as prima facie obvious.
Instant claims 7 and 22 are drawn to the composition of claim 1 wherein the antiseptic composition has antimicrobial activity (claim 7), for example, anti-bacterial activity (claim 22).
Huth et al teach that related compositions comprising Vitamin E TPGS (which is also present in the eyewash solution of Example 4) exhibit antibacterial activity (Columns 18-19, Tables 6-7).  As such, it is asserted – absent evidence to the contrary – that the prima facie obvious composition based on the Vitamin E TPGS-containing eyewash solution of Example 4, further comprising PURITE®, would also have antibacterial activity.
Accordingly, instant claims 7 and 22 are also rejected as prima facie obvious.
Instant claims 20-21 are drawn to the composition of claim 1, wherein the concentration of sodium chlorite ranges from about 1600 ppm to about 8000 ppm (claim 20), more specifically about 3200 ppm to about 6400 ppm (claim 21).
As discussed above, Huth et al disclose that the “[p]reservative concentrations [wherein “[v]ery useful examples of preservative components… include… stabilized chlorine dioxide” (Column 12, Lines 20-24)] often are in the range of… about 0.1% (w/v) of the composition” (Column 12, Lines 17-19) which equates to about 1000 ppm
As stated by MPEP 2144.05, “[g]enerally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical” (see also In re Aller (220 F.2d 454 (CCPA): “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation…”  Indeed, as further discussed by the court, “[s]uch experimentation is no more than the application of the expected skill of the [ordinarily skilled artisan] and failure to perform such experiments would, in our opinion, show a want of the expected skill”; see also In re Peterson, 315 F.3d at 1325 (Fed. Cir. 2005): “[t]he normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages” and “[o]nly if the ‘results of optimizing a variable’ are ‘unexpectedly good’ can a patent be obtained for the claimed critical range” (quoting In re Antonie (559 F.2d 618 (CCPA 1977))).
In the instant case, the concentration of a preservative ingredient in a pharmaceutical formulation is clearly a result-effective variable, as evidenced by Huth et al which further state that “amounts of preservative components included in the present compositions are such to be effective in preserving the compositions and can vary based on the specific preservative component employed, the specific composition involved and the like factors” (Column 12, Lines 12-17).  Accordingly, it would have been customary for an artisan of ordinary skill in the art to determine the optimal concentration of sodium chlorite to include in the formulation in order to best achieve the desired results.  
As such, instant claims 20-21 are also rejected as prima facie
New claim 23 is drawn to an aqueous antiseptic composition for disinfecting tissues consisting essentially of a sodium chlorite (aka stabilized chlorine dioxide, PURITE®) stock solution, sodium phosphate monobasic monohydrate, sodium hydroxide, and citric acid.
As discussed above, the recitation of “consisting essentially of” in claim 23 is construed as “comprising”.  
As such, claim 23 is rejected as prima facie obvious for the same reasons as applied to claim 1 above.
Claims 16-17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Huth et al (US 7,923,469; of record) as applied to claims 1-4, 7-9 and 18-22 above, in further view of Ushio et al (US 5,663,170; of record).
Instant claims 16-17 are drawn to the composition of claim 1 wherein the activating buffer has a pH ranging from 2 to 3 (claim 16) and the composition has a pH ranging from 3 to 4 (claim 17).
As discussed above, Huth et al disclose that “[t]he compositions of the present invention may include a buffer” wherein “[t]he buffer is… selected to provide a pH which is compatible with the eye” wherein a “[g]enerally, a… pH 7.45 is very useful, although a wider pH range from about 5.0 to about 8.5… is acceptable” (Column 13, Lines 11-38).
As such, the composition of Huth et al differs from the instantly claimed composition in that Huth et al does not specifically disclose compositions having a pH ranging from 3 to 4, or the use of an activating buffer having a pH ranging from 2 to 3 so as to provide said pH.
Yet, as taught by Ushio et al
Accordingly, in further view of Ushio et al, it would have been prima facie obvious to formulate the composition of Huth et al wherein the pH is about 4 via an activating buffer having a pH of about 2 to 3 in order to provide formulations having “a pH which is compatible with the eye” with a reasonable expectation of success.
As such, instant claims 16-17 are also rejected as prima facie obvious.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG D RICCI whose telephone number is (571) 270-5864.  The examiner can normally be reached on Monday through Thursday, and every other Friday, 7:30 am - 5:00 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on (571) 272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRAIG D RICCI/Primary Examiner, Art Unit 1611